Citation Nr: 1626580	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  04-31 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Propriety of a reduction from a 10 percent rating for right ankle strain to zero percent from September 13, 2013.

2.  Entitlement to a rating for traumatic brain injury (TBI) with post concussive headaches and localized neuritic head pain at the site of craniotomy (previously characterized as dementia due to head trauma) in excess of 10 percent prior to October 23, 2008, and in excess of 40 percent thereafter.

3.  Entitlement to a rating for left (minor) upper extremity weakness associated with status-post craniotomy for subdural hematoma, left parietal region, with nystagmus in excess of 30 percent.

4.  Entitlement to an initial rating in excess of 10 percent for dysthymic disorder and social phobia.

5.  Entitlement to a rating in excess of 20 percent for post traumatic seizure disorder.

6.  Entitlement to a rating in excess of 10 percent for status post craniotomy for subdural hematoma, left parietal region with nystagmus.

7.  Entitlement to an initial rating in excess of 10 percent for visual field defects due to status post craniotomy for subdural hematoma, left parietal region.

8.  Entitlement to service connection for a sleep disorder, to include narcolepsy.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of Regional Offices (RO) of the Department of Veterans Affairs (VA) dated in December 2003 (issues 2, 3, 5); June 2010 (issue 4); March 2011 (issue 6); October 2013 (issue 1); May 2014 (issue 7); and July 2014 (issue 8).  The White River Junction, Vermont, RO currently has local jurisdiction of the appeal.

In May 2006, the Board remanded the case for further development.
 
In June 2010, the RO increased the disability rating for TBI with post concussive headaches and localized neuritic head pain at the site of craniotomy (previously characterized as dementia due to head trauma) to 40 percent, effective October 23, 2008.  In March 2011, the RO increased the disability rating for left upper extremity weakness associated with status-post craniotomy for subdural hematoma, left parietal region, with nystagmus to 30 percent.  As these increases did not satisfy the appeals in full, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board finds that issues 2 through 8 must remanded for RO consideration of additional evidence and the issuance of a supplemental statement of the case if the benefits are not granted (SSOC).  See 38 C.F.R. § 19.31(c) (2015).  Following the most recent April 2013 SSOC (regarding issues 2-4) and May 2014 statements of the case (SOCs) (regarding issues 1, 5-7), VA treatment records dated through April 2014 and a January 2015 VA TBI examination report were received pertinent to issues 2 through 7 on appeal.  In an April 2016 letter, the Board asked the Veteran whether he wished to waive his right to have the agency of original jurisdiction (AOJ) review this evidence and explained that it would assume that he did not wish to waive AOJ jurisdiction of the new evidence if he failed to respond to the letter within 45 days.  To date, the Veteran has not waived AOJ jurisdiction of the new evidence or otherwise responded to the April 2016 letter.  Accordingly, the Board finds that these issues must be remanded for the issuance of a SSOC.  Additionally, issue 8, regarding a sleep disorder, is also remanded, as it is inextricably intertwined with issues 2-7, regarding TBI and its associated disorders.  Finally, as the additional evidence is not pertinent to issue 1 on appeal, regarding the propriety of a reduction for right ankle strain, a remand for RO consideration of the evidence is not necessary for this issue.  See 38 C.F.R. § 20.1304(c) (2015).

Accordingly, issues 2-8 are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The September 2013 VA examination report provides an insufficient basis to reduce the Veteran's right ankle strain disability rating to zero percent.

CONCLUSION OF LAW

The reduction of a 10 percent rating to a zero percent rating for right ankle strain was improper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran disagrees with the October 2013 rating decision that reduced the rating for his service-connected right ankle strain from 10 percent disabling to zero percent disabling effective September 13, 2013.

Generally, where a reduction in an evaluation of a service-connected disability occurs, VA must notify the Veteran of this proposed reduction, and provide him or her with at least 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).  However, these predetermination procedures do not apply where the reduction in the disability rating does not result in a reduction or discontinuance of total payments being made to the veteran.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); see also O'Connell v. Nicholson, 21 Vet. App. 89, 93-4 (2007) (holding that the predetermination procedures of 38 C.F.R. § 3.105(e) do not apply in the context of the assignment of a staged rating where the disability rating is not reduced).

Here, the predetermination procedures of 38 C.F.R. § 3.105(e) do not apply because the reduction did not reduce the Veteran's combined disability rating, which has remained 90 percent.

Accordingly, the central issue is whether the reduction was proper based upon the evidence of record.  As the Veteran's 10 percent rating for right ankle strain was in effect from July 2, 2009, to September 21, 2013, which is less than five years, 38 C.F.R. § 3.344(c) governs the propriety of the reduction.  Under § 3.344(c), a reexamination disclosing improvement is sufficient to warrant a reduction in rating.

The Veteran's right ankle strain has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, which provides a 10 percent rating for moderate limitation of ankle motion and a 20 percent rating for marked limitation of ankle motion.

The primary basis for the award of an initial 10 percent rating for the Veteran's right ankle strain was a VA examination report, dated April 27, 2010, which shows "a diagnosis of right ankle strain with mild residual functional impairment as likely as not related to gait changes due to the left lower extremity weakness."  During the examination, plantar flexion was limited from 40 to 45 degrees with objective evidence of pain.  The examiner noted medial tenderness to palpation and evidence of functional loss due to painful on motion, but there was no additional limitation in range of motion on repetitive-use testing.

The primary basis for the reduction to zero percent was a VA examination report dated September 13, 2013.  During the examination, plantar flexion was limited to 45 degrees or greater without objective evidence of pain.  The examiner noted medial tenderness to palpation and evidence of functional loss due to pain on motion and excess fatigability, but there was no additional limitation in range of motion on repetitive-use testing.  The examiner opined that two VA Orthopedists agreed that there is no medical evidence that the Veteran's right ankle strain is related to gait from his service-connected TBI or left sided mild weakness.  The examiner explained that the Veteran's current right ankle disability is likely the natural progression of his longstanding flat feet.

Here, the Board finds that the September 2013 VA examination report does not disclose improvement sufficient to warrant a reduction in the Veteran's rating.  First, the severity of the Veteran's ankle disability is nearly unchanged between the April 2010 and September 2013 VA examinations, which both show plantar flexion limited from 40 to 45 degrees and evidence of pain on movement.  Second, the presence of painful motion on the September 2013 VA examination is sufficient to warrant a 10 percent rating under 38 C.F.R. § 4.59.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that it is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating).  Third, the September 2013 VA examiner's opinion that the current right ankle disability is not related to a service-connected disability is not relevant to the current severity of the Veteran's right ankle disability.  Moreover, any issue that service connection for the right ankle disability was improperly granted is not before the Board and need not be discussed.

Accordingly, the Board finds that reduction from a 10 percent rating for right ankle strain to zero percent effective September 13, 2013, was improper; restoration of a 10 percent rating for right ankle strain effective September 13, 2013, is warranted.


ORDER

Reduction from a 10 percent rating for right ankle strain to zero percent effective September 13, 2013, was improper; restoration of a 10 percent rating for right ankle strain effective September 13, 2013, is granted.


REMAND

As discussed in the introduction, following the most recent April 2013 SSOC (regarding issues 2-4) and May 2014 SOCs (regarding issues 1, 5-7), VA treatment records dated through April 2014 and a January 2015 VA TBI examination report were received pertinent to issues 2 through 7 on appeal.  In an April 2016 letter, the Board asked the Veteran whether he wished to waive his right to have the AOJ review this evidence and explained that it would assume that he did not wish to waive AOJ jurisdiction of the new evidence if he failed to respond to the letter within 45 days.  To date, the Veteran has not waived AOJ jurisdiction of the new evidence or otherwise responded to the April 2016 letter.  Accordingly, the Board finds that these issues must be remanded for the issuance of a SSOC.  Additionally, issue 8, regarding a sleep disorder, is also remanded, as it is inextricably intertwined with issues 2-7, regarding TBI and its associated disorders.

On remand, the RO is to obtain any VA treatment records dated after April 2014 and consider that evidence as well.  See 38 C.F.R. § 3.159(c) (2015).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records from April 2014.

2.  Finally, readjudicate the issues remaining on appeal with consideration of the evidence received since the last SOCs and SSOCs.  If any of the benefits sought remain, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


